Citation Nr: 0127247	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has filed seeking to reopen 
his claim for service connection for schizophrenia.  That 
claim was the subject of a rating decision by the RO in March 
2001 and it has not yet been appealed.  Therefore, that claim 
is not currently before the Board.

Previous rating actions denied service connection for 
psychiatric disability, characterized as schizophrenia.  
Since the current claim is for a different psychiatric 
disability, i.e., PTSD, the Board will review the claim de 
novo.  To the extent that some of the representative's 
statements could be construed as an attempt to reopen the 
claim of service connection for schizophrenia (see September 
1998 statement), that matter is referred to the RO for 
appropriate action.  

This case was remanded by the Board in June 2000 for due 
process purposes.  The claim is now before the Board for a 
final appellate disposition.  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed by the RO.

2. The veteran does not have a current diagnosis of PTSD 
related to service.

3. Service connection for residuals of a head injury was 
previously denied by the RO several times, most recently 
in a rating decision dated in July 1995.  The appellant 
was notified of this decision and did not appeal it.

4. Evidence submitted by the veteran since the July 1995 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for residuals of a head 
injury.


CONCLUSIONS OF LAW

1. PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2. The July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(1995) (Currently 38 C.F.R. §§ 20.302, 20.1103 (2001)).

3. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for residuals of a head injury and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for PTSD

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the December 
1998 rating decision, the February 1999 Statement of the 
Case, and the April 2001 Supplemental Statement of the Case, 
of what would be necessary, evidentiary wise, for service 
connection for PTSD to be granted.  These documents have 
informed the veteran that his claim was being denied because 
there was no evidence that he had PTSD and that he needed to 
submit evidence showing a diagnosis of PTSD and evidence that 
linked his PTSD to stressors suffered in service.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claim, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The record reflects that the RO has obtained the veteran's 
service medical records as well as outpatient treatment 
records.  The RO has obtained copies of hospitalization 
records as well as various treatment records from 
psychiatrists and mental health workers.  The veteran has not 
indicated that there is any other relevant evidence related 
to PTSD that has not been obtained.  The RO did not provide 
an examination to the veteran but the VCAA does not require 
an examination in all cases, but rather only when an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 1991 & Supp. 2001).  An 
examination is necessary if the evidence of record: (a) 
contains competent evidence that the claimant has a current 
disability, and (b) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval 
or air service.  38 U.S.C.A. § 5103(d)(2) (West 1991 & Supp. 
2001).  As will be examined below, the evidence does not show 
either the diagnosis of PTSD, or an indication that PTSD 
might be related to service.  The RO did gather all evidence 
that the veteran indicated was available.  Thus the Board 
finds that the RO provided the requisite assistance to the 
veteran in obtaining evidence related to his claim of service 
connection for PTSD.  In fact, it appears that all such 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's service medical records are negative for any 
diagnosis of or treatment for PTSD.  The records do show that 
the veteran suffered a "nervous breakdown" in 1971 prior to 
entering service.  He obtained treatment for a mental 
disability in July 1973 while in service but it was not 
diagnosed as PTSD, and no particular stressor was noted.  He 
was diagnosed with schizophrenia, paranoid type, chronic, and 
was discharged from the Army shortly thereafter.

None of the treatment notes or reports of hospitalization 
over the years since service indicate a diagnosis of or 
treatment for PTSD.  In fact, the psychiatric diagnoses for 
the veteran appears to be schizophrenia, paranoid type, or 
schizoaffective disorder without any mention of PTSD.  The 
veteran has been treated at several facilities and has been 
hospitalized several times with no indication of PTSD.  An 
emergency report sheet dated in February 1978 indicated that 
the veteran was diagnosed with paranoid schizophrenia by Dr. 
Gill.  Treatment notes dated in November 1982 indicate a 
diagnosis of schizoaffective schizophrenia.  A treatment note 
from Dr. Miller with the North Central Human Service Center 
dated in August 1983 indicates that a diagnosis beyond acute 
psychosis is unclear but that it may be schizoaffective 
disorder.  Treatment notes dated from 1983 to 1988 from North 
Central Human Service center indicate a diagnosis of and 
treatment for paranoid schizophrenia.  A hospitalization 
discharge summary dated in September 1987 indicates a 
diagnosis of schizoaffective disorder.  Discharge summaries 
from hospitalization at the Bedford, Massachusetts, VA 
Medical Center, dated in August 1993, March 1994, and 
September 1994 indicate diagnoses of paranoid schizophrenia.  
A discharge summary from Bournewood hospital, dated in April 
1993, indicates a diagnosis of schizophrenia, acute 
decompensation.

The only mention of PTSD appears to be in a treatment note 
dated in February 1995 where the physician noted that the 
veteran was talking about not recognizing his mother and that 
the veteran blamed the incident on PTSD, thinking that his 
mother was someone from service in Vietnam.  The physician in 
that particular instance provided a diagnosis of paranoid 
schizophrenia, decompensation.  Treatment notes from Bedford 
VAMC from May 1993 to February 1995 continue to indicate a 
diagnosis of and treatment for schizophrenia.  Discharge 
summaries in March 1994 and March 1995 from the VAMC in 
Bedford indicate a diagnosis of paranoid schizophrenia.  A 
statement from the veteran's physician, Dr. Durand, dated in 
November 1998 indicates that the veteran's psychiatric 
history suggested the likelihood that his psychiatric 
disability "could be service-related", but does not indicate 
that the veteran has PTSD.  VA outpatient treatment notes 
dated from July 1998 to November 1998 indicate that the 
diagnostic impression is psychosis, there is no mention of 
PTSD.

The Board notes that the veteran himself has not even 
asserted that he has PTSD other than mentioning it in passing 
in February 1995.  The veteran has alleged no stressors that 
would lead to PTSD, and there has been no diagnosis of, or 
treatment for PTSD.  It is clear from the record that the 
veteran suffers from a substantial mental disability, 
however, it does not appear to be PTSD.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

The Board notes that in order for a claim for service 
connection for PTSD to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish that the veteran 
currently has PTSD or has ever been diagnosed with PTSD.  The 
service medical records are negative for any findings of 
PTSD.  The veteran has had extensive ongoing treatment 
involving multiple hospitalizations at both VA and non-VA 
hospitals and at no point has any physician or examiner 
suggested that the veteran might have PTSD.  The only 
indication of PTSD is one mention of it given by the veteran 
as history and the examiner in that instance immediately 
provided a diagnosis of schizophrenia.  At no point has there 
been a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  In fact, the veteran himself does not assert 
that he has PTSD.

The second and third criteria under Cohen have also not been 
met.  The veteran has not asserted any inservice stressors 
that might have led to PTSD, in fact, he has asserted no 
stressors at all.  Therefore, there is no medical evidence 
that can provide a link between any stressors and any current 
PTSD.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing a current disability of 
PTSD.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v Derwinski, 3 Vet. App.  
223, 225 (1992).  Since there is no current disability 
attributable to PTSD, service connection for PTSD is not 
warranted.  38 U.S.C.A. § , 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

II.  New and material evidence to reopen claim for service 
connection for residuals of a head injury

Entitlement to service connection for residuals of a head 
injury was initially denied by the RO in a rating decision 
dated in October 1988.  Reopening of this claim was denied by 
rating decision dated in May 1995, and was again denied by 
rating decision dated in July 1995.  The July 1995 rating 
decision was not appealed and is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1995) (currently 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  Service connection was initially 
denied because there was no evidence that showed any current 
residuals of a head injury.  When reopening was denied in May 
1995 and July 1995, it was again because there was no new and 
material evidence that showed any current residuals of a head 
injury.  The veteran filed seeking to reopen his claim in 
December 1998.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (2001).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for PTSD was 
filed prior to August 29, 2001.  Therefore, the amended 
regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  38 U.S.C.A. § 5100 et seq.  
This law rewrites the "duty to assist" provisions of 38 
U.S.C. §§ 5100-5107, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  However, 
the VCAA does not require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence has been submitted.  38 U.S.C. §5103A(f) (West 1991 
and Supp. 2001).

In December 1998, the veteran requested reopening of his 
claim for service connection for residuals of a head injury.

The veteran has been notified by the RO of the information 
and evidence required to substantiate his claim.  38 U.S.C. 
§ 5103(a) (West 1991 & Supp. 2001).  In the December 1998 
rating decision, the February 1999 Statement of the Case, and 
the April 2001 Supplemental Statement of the Case the RO has 
indicated that the veteran's claim has been denied because he 
has not offered any new and material evidence showing that he 
currently has any residuals of a head injury.  The veteran 
was notified as to the type of information that would be 
necessary to substantiate his claim, specifically evidence 
showing that he did suffer from current residuals of a head 
injury.  The Board therefore concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The July 1995 rating decision essentially denied service 
connection for residuals of a head injury because the 
evidence did not show that the veteran currently suffered 
from any residuals of a head injury.

Evidence submitted since the July 1995 consists of VA 
outpatient treatment notes dated from July 1998 to November 
1998, and a statement from a physician dated in November 1998 
that indicates the veteran has been treated for a psychiatric 
disability and detailing that treatment.  The physician's 
statement does not address the veteran's residuals of a head 
injury at all.  The treatment notes do indicate a history of 
a head injury, but do not describe treatment for residuals of 
a head injury, or indicate that there are any residuals of a 
head injury.  The treatment notes describe psychiatric 
treatment received by the veteran.

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously, that is the lack of evidence 
that he currently suffers from any residuals of a head 
injury.  The treatment records do not indicate any evidence 
of current residuals of a head injury, or current treatment 
for any residuals of a head injury, and the statement from 
Dr. Durand addresses only the veteran's psychiatric 
disability.  The Board presumes the evidence to be credible, 
but this evidence is not material to the issue of whether or 
not the veteran currently has any residuals of a head injury.

Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that residuals of a head injury were 
not shown by the evidence.  Since the new evidence does not 
show that the veteran currently suffers from any residuals of 
a head injury, the claim for service connection for residuals 
of a head injury is not reopened.


ORDER

Service connection for PTSD is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, and the claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

